 


113 HR 2697 IH: Airline Pilot Pension Fairness Act
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2697 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2013 
Mr. George Miller of California (for himself, Mr. Andrews, Mr. Lance, Mr. Nadler, Ms. Schakowsky, Mr. Dingell, Mr. Becerra, Mr. Conyers, Mr. Capuano, Ms. Wilson of Florida, Mr. Holt, Mr. Grijalva, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title IV of the Employee Retirement Income Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in the case of airline pilots who are required by regulation to retire at age 60, to compute the actuarial value of monthly benefits in the form of a life annuity commencing at age 60. 
 
 
1.Short titleThis Act may be cited as the Airline Pilot Pension Fairness Act. 
2.Age requirement for employees 
(a)Single-Employer plan benefits guaranteedSection 4022(b)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322(b)(3)) is amended by inserting at the end the following: If, at the time of termination of a plan under this title, or at the time of freezing benefit accruals under a plan pursuant to subsections (a)(1) and (b) of section 402 of the Pension Protection Act of 2006, regulations prescribed by the Federal Aviation Administration required an individual to separate from service as a commercial airline pilot after attaining any age before age 65, this paragraph shall be applied to an individual who is a participant in the plan by reason of such service by substituting such age for age 65. The calculation of benefit liabilities and unfunded benefit liabilities under this section, and the allocation of assets under section 4044, shall not reflect any additional benefits the corporation must guarantee due to the application of the preceding sentence.. 
(b)Aggregate limit on benefits guaranteed; criteria applicableSection 4022B(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322b(a)) is amended by adding at the end the following: If, at the time of termination of a plan under this title, or at the time of freezing benefit accruals under a plan pursuant to subsections (a)(1) and (b) of section 402 of the Pension Protection Act of 2006, regulations prescribed by the Federal Aviation Administration required an individual to separate from service as a commercial airline pilot after attaining any age before age 65, this subsection shall be applied to an individual who is a participant in the plan by reason of such service by substituting such age for age 65.. 
3.Effective dateThe amendments made by this Act shall apply to benefits payable on or after the date of the enactment of this Act. 
 
